DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins et al. (US 2016/0037876).

Regarding claim 1 Perkins discloses:
A housing for a medical device comprising at least one touch-sensitive display (described paragraph [0103]) unit or a support for a touch-sensitive display unit, wherein the housing comprises at least a first housing part (e.g. 126, 138 FIG.3A) and a second housing part (e.g. 120 FIG.3A), which can be detachably connected to the first housing part (shown e.g. FIG.3A-FIG.3B), wherein the first housing part has first connecting members (e.g. 126, 128, 130, 132, 134, 136 FIG.3A) and the second housing part has second connecting members (e.g. 122, 124) cooperating with these first connecting members, wherein the first and second connecting members are configured to fasten the second housing part to the first housing part by means of an interlocking connection (shown e.g. FIG.3B described paragraphs [0141]-[0143]), wherein the 

Regarding claim 2 Perkins discloses:
the securing members comprise a latch which is positioned in a spring-loaded manner in a securing position without the influence of external forces (shown e.g. FIG.3B described paragraphs [0141]-[0143]).

Regarding claim 3 Perkins discloses:
the latch can be shifted, pivoted or moved in a combined shifting and pivoting movement (shown e.g. FIG.3B described paragraphs [0141]-[0143]).

Regarding claim 4 Perkins discloses:


Regarding claim 5 Perkins discloses:
the latch is provided in the securing position for engaging in a recess formed on the second housing part (shown e.g. FIG.3B described paragraphs [0141]-[0143]) or engages behind a projection or an undercut provided on the second housing part in the securing position.

Regarding claim 6 Perkins discloses:
the first housing part has openings as first connecting members (shown e.g. FIG.3A), in which projections provided on the second housing part as second connecting members engage in an interlocking manner (shown e.g. FIG.3B) or the second housing part has openings as second connecting members, in which projections provided on the first housing part as first connecting members engage in an interlocking manner.

Regarding claim 7 Perkins discloses:
the interlocking connection of the second housing part to the first housing part is effected by a projection which engages behind an undercut in sections (shown e.g. FIG.3B described paragraphs [0141]-[0143]).

Regarding claim 8 Perkins discloses:
the interlocking connection of the second housing part to the first housing part is effected by a plurality of projections (e.g. plural projecting sections of 134 shown FIG.3A), which are shaped like mushroom heads or dovetails and engage in recesses or openings cooperating with these projections (shown e.g. FIG.3B described paragraphs [0141]-[0143]).

Regarding claim 10 Perkins discloses:
the first and second spatial directions are perpendicular to each other (e.g. up/down vs. left/right, described paragraphs [0141]-[0143]).

Regarding claim 11 Perkins discloses:
a seal is provided at the interface between the first and second housing parts and seals the interface in a liquid-tight manner when the second housing part is fastened to the first housing part (described paragraphs [0087], [0090], [0101]).

Regarding claim 12 Perkins discloses:
when the second housing part is fastened to the first housing part, the transition between the first and second housing parts is flush-mounted (described paragraphs [0087], [0090], [0101]).

Regarding claim 13 Perkins discloses:


Regarding claim 15 Perkins discloses:
A method for opening a housing of a medical device comprising at least one touch-sensitive display unit  (described paragraph [0103]) or a support for a touch-sensitive display unit, the housing comprising at least a first housing part (e.g. 126, 138 FIG.3A) and a second housing part (e.g. 120 FIG.3A), which can be detachably connected to the first housing part (shown e.g. FIG.3A-FIG.3B), wherein the first housing part has first connecting members (e.g. 126, 128, 130, 132, 134, 136 FIG.3A) and the second housing part has second connecting members (e.g. 122, 124) cooperating with these first connecting members, wherein the first and second connecting members are configured to fasten the second housing part to the first housing part by means of an interlocking connection (shown e.g. FIG.3B described paragraphs [0141]-[0143]), wherein the interlocking connection is obtained by a hooking or meshing connection of the housing parts (shown e.g. FIG.3B described paragraphs [0141]-[0143]), wherein the second housing part is configured to be fastened to the first housing part by putting it on in a first spatial direction and by shifting it in a second spatial direction extending transversely to the first spatial direction (described paragraph [0143]), wherein securing members are provided, which are configured to secure the fastening of the second housing part to the first housing part (shown e.g. FIG.3B described paragraphs [0141]-[0143]), the method comprising the following steps: arranging the housing, in which an opening of the first housing part is closed by the second .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach similar housing/attachment system/devices at those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/THERON S MILLISER/Examiner, Art Unit 2841          


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841